Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
10, 2013.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-13-00675-CV

    THOMAS R. WRIGHT AKA THOMAS RANEY WRIGHT AKA TR
                     WRIGHT, Appellant

                                       V.

                     MOHAMED A. SABBAHI, Appellee

                   On Appeal from the 157th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-38233

                MEMORANDUM                     OPINION


      This is an appeal from a judgment signed June 17, 2013. On September 27,
2013, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted. Accordingly, the appeal is ordered dismissed.

                                    PER CURIAM

Panel consists of Justices Christopher, McCally, and Donovan.